PROPOSED REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyarbide et al. (9,631,515; which is simply referred to as Oyarbide from now on).
Oyarbide discloses an engine component 32 for a gas turbine engine comprising: a radial channel disposed in the engine component (see annotated Fig. 2 below), the radial channel configured to direct a cooling air in a radial direction; and an axial channel disposed in the engine component, the axial channel configured to direct the cooling air in a direction substantially perpendicular to the radial direction, wherein a cross-section area of the axial channel is greater than a cross-section area of the radial channel (judging from Fig. 2).
[AltContent: textbox (Axial channel)][AltContent: textbox (Radial channel)]
    PNG
    media_image1.png
    737
    587
    media_image1.png
    Greyscale

		Annotation of Fig. 2.

Regarding claim 7, the engine component is configured to be coupled between a forward rotor disk and an aft rotor disk 42 (Fig. 2 above).
Regarding claim 10, Oyarbide discloses a gas turbine engine comprising: a compressor section 13; a combustor section 15; a turbine section 18; an aft blade disk (Fig. 1); a forward blade disk (Fig. 2); and an engine component 29 coupled between the aft blade disk and the forward blade disk comprising: a radial channel disposed in the engine component (see annotated 
	Regarding claim 16, see the rejection of claim 7 above.
	
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oyarbide in view of Meginnis (3,529,905).
Oyarbide discloses all the limitations except the engine component does not comprise a nickel-based alloy as claimed.
Meginnis teaches a labyrinth seal 18 for a gas turbine engine (Fig. 1); wherein the seal is made from Hastelloy (nickel-based alloy; col. 3, lines 66-67).
Since the engine component of Oyarbide is also a seal, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to fabricate the engine component of Oyarbide out of a nickel-based alloy for the purpose of providing a high strength and high temperature engine component as commonly done in the art.

Allowable Subject Matter
Claims 18-20 are allowed. The prior art does not disclose the method step of forming a radial channel in a side surface of the engine component, the radial channel extending between a proximal surface and a distal surface as recited in the independent claim 18.

Claims 2-6, 8, 11-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Pack et al. (2015/0354389), Brownhill et al. (2,656,147) and Brodell et al. (4,884,950) are cited to show turbine components with cooling features. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745